Citation Nr: 0214824	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

(The issues of entitlement to service connection for post 
traumatic stress disorder and left ear hearing loss will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board is undertaking additional development on the issues 
of entitlement to service connection for post traumatic 
stress disorder and left ear hearing loss, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  The Board 
will prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ear hearing loss had its onset in 
service.  

3.  The veteran's tinnitus had its onset in service.  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2001).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  

Factual Background

The veteran's DD 214 reflects that he served approximately 
fifteen months on overseas service and was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  He was 
assigned to Company E, Support Battalion, 1st Brigade 101st 
Airborne Division.  He qualified with the M-14 rifle and his 
military occupational specialty was cook.  

The service medical records are negative for any complaints 
or findings of hearing loss or tinnitus.  

On VA audiological evaluation in October 1999, the veteran 
reported having right ear hearing loss and tinnitus since 
combat while in Vietnam.  He stated that he first became 
aware of problems with his ear when it bled following a 
"fire mission" involving 105mm howitzers.  He also 
indicated that he was near a mine explosion.  Pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
45
40
55

Speech recognition was 84 percent in the right ear.  The 
diagnosis was mild to moderate sensorineural hearing loss in 
the right ear with constant tinnitus.  The examiner opined 
that it was as likely as not that the veteran's right ear 
hearing loss and tinnitus were secondary to acoustic trauma 
incurred during "combat" in Vietnam.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for hearing loss disability 
is subject to the additional requirements of 38 C.F.R. 
§ 3.385, providing, in pertinent part, that hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds the record shows evidence of noise exposure 
during service in the form of the certification that the 
veteran performed weapons qualification firing with the M-14 
rifle.  Considering all the evidence of record, and resolving 
all doubt in favor of the veteran, the Board finds that the 
evidence supports the grant of service connection for right 
ear hearing loss and tinnitus.  The October 1999 VA 
examination revealed hearing loss in the right ear for VA 
purposes.  The examiner opined that the right ear hearing 
loss and tinnitus were as likely as not the result of 
acoustic trauma ("combat").  While the Board does not find 
that "combat" has been confirmed on the current record for 
the purposes of satisfying the requirements of 38 U.S.C.A. § 
1154(b) (West 1991), the record does show noise exposure.  
The Board construes the medical opinion of record as 
encompassing noise exposure from weapons qualification as an 
etiology of the hearing loss and tinnitus. Therefore, the 
Board concludes that the evidence in this case is sufficient 
to warrant service connection for right ear hearing loss and 
tinnitus. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.385.


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

